Citation Nr: 0740371	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  03-02 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in Muskogee, Oklahoma



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1968 to 
October 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in March 
2006.  That development was completed, and the veteran 
testified before the Board in May 2006.  The case has since 
been returned to the Board for appellate review.  



FINDINGS OF FACT

1.  In an unappealed, final October 1997 rating decision, the 
RO most recently denied service connection for PTSD.  

2.  The evidence received since the October 1997 rating 
decision, by itself or in conjunction with previously 
considered evidence, is so significant that it must be 
considered to fairly decide the merits of the claim for 
service connection for PTSD.

3.  The veteran is not shown to have engaged in combat with 
the enemy or to have been a prisoner of war (POW) during his 
period of service.

4.  The veteran is not shown to have PTSD that is causally or 
etiologically related to his military service.




CONCLUSIONS OF LAW

1.  The October 1997 rating decision, which denied 
entitlement to service connection for PTSD, is final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received subsequent to the October 1997 
rating decision is new and material, and the claim for 
service connection for PTSD is reopened. 38 U.S.C.A. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006). The notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004).

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for PTSD, the RO had a duty to notify the veteran 
what information or evidence was needed in order reopen his 
claim.  The law specifically provided that nothing in amended 
section 5103A, pertaining to the duty to assist claimants, 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured. 38 U.S.C.A. § 5103A(f).  In the 
decision below, the Board has reopened the veteran's claim 
for service connection for PTSD, and therefore, regardless of 
whether the requirements have been met in this case, no harm 
or prejudice to the appellant has resulted.  Therefore, the 
Board concludes that the current laws and regulations have 
been complied with, and a defect, if any, in providing notice 
and assistance to the veteran was at worst harmless error in 
that it did not affect the essential fairness of the 
adjudication. Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

With respect to the merits of the veteran's claims for 
service connection, the RO sent correspondence in August 
2000, April 2001, August 2001, September 2002, October 2004, 
and May 2006; a rating decision in February 2002; a statement 
of the case in October 2002; and, supplemental statements of 
the case in September 2004 and June 2005.  The above 
documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of any of the 
notices sent prior to the RO's initial adjudication or even 
the final adjudication (the June 2005 supplemental statement 
of the case) is harmless.  The Board finds that even if there 
is any defect with regard to the timing or content of any of 
the notices sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  VA effectively complied with all of the 
required elements under its duty to notify claimants prior to 
the last adjudication here (the June 2005 supplemental 
statement of the case).

Indeed, the appellant has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, 
20 Vet. App. 537 (2006) (discussing Board's ability to 
consider "harmless error"); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd in part, Hartman v. 
Nicholson, __ F.3d __, No. 2006-7303, 2007 WL 1016989 (Fed. 
Cir. Apr. 5, 2007); cf. Locklear v. Nicholson, 20 Vet. App. 
410, 415-16 (2006) (duty to notify does not extend in 
perpetuity or impose duty on VA to provide notice on receipt 
of every piece of evidence or information).  Thus, VA 
satisfied its duty to notify the appellant.  

In addition, VA has obtained all relevant, identified, and 
available evidence needed for adjudication of the claim and 
has notified the appellant of any evidence that could not be 
obtained.  The veteran was also provided the opportunity to 
testify at a hearing before the Board.  

The Board acknowledges that the veteran was not afforded a VA 
examination in connection with his claim for service 
connection for PTSD.  The law provides that an examination or 
medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability. 38 C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claim for service connection for PTSD because such an 
examination would not provide any more information than is 
already associated with the claims file.  As will be 
explained below, the veteran has not been shown to have had a 
verified in-service stressor. The record contains no 
probative evidence that demonstrates otherwise.  Therefore, 
because there is no event, injury, or disease in service to 
which a current disorder could be related, the Board finds 
that a VA examination is unnecessary. 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice 
event, injury, or disease).

VA has further assisted the appellant and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to notify and to assist the appellant in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence of the claimed in-
service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a prisoner-of-war (POW) as 
established by official records, including recognized 
military combat citations or other supportive evidence.   If 
VA determines that the veteran engaged in combat with the 
enemy or was a POW and the alleged stressor is combat- or 
POW-related, then the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required, provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions or hardships of service."  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 
(1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, 
however, VA determines that the veteran did not engage in 
combat with the enemy or was a POW, or that the veteran 
engaged in combat with the enemy or was a POW, but the 
alleged stressor is not combat- or POW-related, the veteran's 
lay testimony by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's statements or testimony.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).

If a PTSD claim is based on claimed in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  VA may submit any evidence that it receives 
to an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2006).

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
special consideration must be given to claims for PTSD based 
on personal assault.  In particular, the Court held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "(b)ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"(v)isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

The Board observes that the veteran's claim for service 
connection for PTSD was previously considered and denied by 
the RO most recently in a rating decision dated in October 
1997.  The veteran was notified of that decision and of his 
appellate rights.  In general, rating decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In May 2000, the veteran essentially requested that his claim 
for service connection for PTSD be reopened.  The February 
2002 rating decision now on appeal appears to have implicitly 
reopened the veteran's claim for service connection for PTSD 
and adjudicated that claim on the merits.  As will be 
explained below, the Board concludes that the RO's 
adjudication regarding reopening the veteran's claim for 
service connection for PTSD is ultimately correct.  
Nevertheless, the requirement of submitting new and material 
evidence is a material legal jurisdictional issue that the 
Board is required to address on appeal, despite the RO's 
actions.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. 
Cir. 1996).  Thus, the Board has recharacterized the issue on 
appeal as whether the appellant has submitted new and 
material evidence to reopen the previously denied claim for 
service connection for PTSD and if so, whether service 
connection for PTSD is warranted.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence. 38 U.S.C.A. § 5108.  For applications to reopen 
filed before August 29, 2001, as was the application in this 
case, new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability. 
Hodge, 155 F.3d at 1363.  To reopen a previously disallowed 
claim, new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed. See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992) (in determining 
whether evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).

As previously indicated, the veteran's claim for service 
connection for PTSD was previously considered and denied most 
recently by an October 1997 rating decision. In that 
decision, the RO observed that there were conflicting medical 
reports regarding whether the veteran had a diagnosis of 
PTSD.  It was specifically noted that the veteran was 
afforded a VA examination in July 1997 to reconcile the 
conflicting diagnoses.  The July 1997 VA examiner opined that 
the veteran did not have PTSD.  As such, the RO determined 
that the veteran did not have a current diagnosis.  
Therefore, the RO concluded that service connection for PTSD 
was not warranted.

The evidence associated with the claims file subsequent to 
the October 1997 rating decision includes private medical 
records, VA medical records, records from the Social Security 
Administration, lay statements, and the May 2006 hearing 
testimony as well as the veteran's own assertions.  The Board 
has thoroughly reviewed the evidence associated with the 
claims file subsequent to the October 1997 rating decision 
and finds that this evidence constitutes new and material 
evidence which is sufficient to reopen the previously denied 
claim for service connection for PTSD.  This evidence is 
certainly new, in that it was not previously of record.  The 
Board also finds the medical records to be material. In this 
regard, the Board notes that the private and VA medical 
records document the veteran as having been diagnosed with 
PTSD.  Some of those treatment records also relate the 
current diagnosis to the veteran's claimed in-service 
stressors.  Therefore, the Board finds that new and material 
evidence has been presented to reopen the veteran's 
previously denied claim for service connection for PTSD.

Next, the Board turns to the merits of the case. There is no 
prejudice to the appellant by the Board's addressing the 
merits of this claim in this decision.  As discussed above, 
VA has already met all obligations to the appellant regarding 
the duty to notify and to assist.  Moreover, the veteran has 
been offered the opportunity to submit evidence and argument 
on the merits of the issue on appeal, and has done so. See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for PTSD.  At 
the outset, the Board finds that the veteran did not engage 
in combat with the enemy during active service.  The 
veteran's duties as verified by service personnel records 
have not been recognized as combat-related.  In this regard, 
there is no indication in his personnel records that he was 
assigned to or participated in combat duties.  Nor do his 
service records show that he received any awards or 
decorations indicative of combat service, such a Bronze Star 
with V Device or Purple Heart.  The Board does acknowledge 
that the veteran has been awarded several medals, including 
the National Defense Medal; however, none of those awards are 
indicative of combat.  As such, the Board finds that the 
veteran is not shown to have engaged in combat with the 
enemy. 

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, and he has 
not contended, nor has the evidence established that she was 
a POW, there must be credible supporting evidence of record 
that the alleged stressors actually occurred in order to 
warrant service connection.  Although the veteran has claimed 
that he was exposed to traumatic stressors during his period 
of service, these alleged stressors have not been verified.  

In particular, the veteran has claimed that he was absent 
without leave (AWOL) for a period of approximately 30 days in 
order to remain with his mother while she was ill.  He 
alleges that he was subsequently placed in a stockade at Fort 
Sill, Oklahoma, where he witnessed fellow servicemen being 
physically assaulted.  He also claimed that, on approximately 
December 12, 1970, he was taken from his bunk in the stockade 
at knife point by three men and raped in the latrine.  In 
support of his claimed stressors, the veteran submitted lay 
statements from family members and friends.  These lay 
statements indicate that the veteran was placed in the 
stockade at Fort Sill.   

The Board is indeed very mindful of the fact that veterans 
claiming service connection for disability due to in-service 
personal assault face unique problems documenting their 
claims.  Because assault is an extremely personal and 
sensitive issue, many incidents of personal assault are not 
officially reported, and victims of this type of in-service 
trauma may find it difficult to produce evidence to support 
the occurrence of the stressor.  

Nevertheless, after having carefully reviewed the record, the 
Board concludes that there is no credible corroborating 
evidence of an in-service stressor.  Initially, the Board 
notes that, while there are medical records relating the 
veteran's current diagnosis of PTSD to his claimed in-service 
stressors of witnessing beatings and being sexually 
assaulted, the Court has held that credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  

The Board finds that there is no evidence that the veteran 
was ever placed in the stockade.  His service personnel 
records show that he was AWOL from October 3, 1970, to 
November 1, 1970.  As reflected on the Record of Proceedings 
Under Article 15, UCMJ (DA Form 2627-1), dated December 21, 
1970, the veteran was notified that it had been reported 
that, on or about October 3, 1970, at Bamberg, Germany, he 
absented himself from his unit, Battery C, 3rd Battalion, 7th 
Artillery, and remained absent until on or about November 1, 
1970.  The veteran acknowledged such notification on December 
24, 1970, and the punishment was imposed on January 27, 1971, 
which consisted of reduction in grade, forfeiture of a 
portion of pay, the assignment of extra duties, and barracks 
restriction for 45 days.  The veteran did not appeal that 
punishment.  In addition, the veteran's Enlisted 
Qualification Record (DA Form 20) fails to show that the 
veteran was placed in the stockade at Fort Sill.  Moreover, 
in January 1971, the veteran was awarded with a sharpshooter 
badge with rifle bar for the M-14 that he had qualified for 
on December 16 and 17, 1970.  The Board notes that December 
16, 1970, is around the date the veteran claims to have been 
released from the stockade in Fort Sill.  Therefore, the 
evidence of record fails to support the veteran's contention 
that he was held in the stockade. 

Moreover, regardless of whether the veteran was held in the 
stockade, there is no evidence of record verifying his 
claimed sexual assault or the witnessing of beatings.  In 
this regard, the Board has examined the full evidence of 
record, to include sources other than the veteran's service 
records, such as statements from the veteran's friends and 
family.  While these statements are supportive of the 
veteran's claim and lay persons are competent to testify as 
to their experiences and observations of the veteran, see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), the Board 
finds that such do not verify his claimed in-service 
stressors as they were written many years after the veteran's 
October 1971 service discharge and were based on hearsay from 
the veteran.  

Moreover, there is no other contemporaneous evidence of the 
alleged assault in service.  In this regard, there is no 
mention of the assault in the veteran's service medical 
records or service personnel records, and there is no 
indication that he sought treatment for physical conditions 
that may be consistent with a sexual or physical assault, 
such as contusions or lacerations, at the time of the alleged 
assault.  In addition, the Board has searched the veteran's 
service personnel and service medical records for the various 
types of evidence which may constitute evidence of a personal 
or sexual assault, such as evidence of behavioral changes, 
see e.g., M21-1, paragraph 11.38c.  However, the Board notes 
that for the period following the alleged assault there were 
no changes in duty assignment, increased use of leave, 
changes in performance evaluations, episodes of depression, 
panic attacks, or anxiety, alcohol or substance abuse, 
increased or decreased use of medication, disregard for 
military authority, obsessive behavior, tests for sexually 
transmitted diseases, or unexplained economic and social 
changes.  The veteran's service personnel records detail no 
infractions or sanctions after such claimed trauma.  Indeed, 
the only punishment the veteran received during his military 
career was as a result of being AWOL from October 2, 1970, to 
November 1, 1970, which was previously discussed in detail.  
In fact, in October 1971, the veteran was awarded the Good 
Conduct Medal in recognition of his exemplary behavior, 
efficiency, and fidelity for the period of service between 
October 6, 1968, and October 7, 1971. 

Moreover, while it appears that the veteran was discharged 
prior to November 3, 1971, the date his active military 
obligation was scheduled to end, the Board notes that the 
veteran's Report of Transfer or Discharge (Form DD 214) 
indicates that he was discharged in order to accept or return 
to employment of a seasonal nature.  Indeed, a September 1971 
notarized statement from E.H. indicates that he wished for 
the veteran to work on his farm beginning around October 1, 
1971.  As such, on September 13, 1971, the veteran requested 
an early release in order to obtain such proffered 
employment.  On September 17, 1971, the veteran was approved 
for early release from active duty.  

Additionally, no official report of the assault was made, and 
there is no indication that the alleged perpetrators were 
court martialed or otherwise subject to military discipline 
or civilian justice.  As such, there is no evidence of record 
verifying the veteran's claimed sexual assault or the 
witnessing of beatings while in a stockade.  

In addition, the veteran has claimed that he injured his head 
when he was forced to crawl under the barracks in March 1968.  
He did not provide any further details that would aid in 
verifying his allegation.  The Board does observe that the 
veteran's service medical records document him as seeking 
treatment for a small cut on his head in March 1968.  
However, there was no indication as to how such an injury 
occurred.   

The veteran has also claimed that he witnessed a loader 
almost run over a fellow serviceman and that he saw five men 
assault another fellow serviceman in the barracks in 
September 1968.  However, he has not provided any additional 
information necessary to verify the alleged stressor, despite 
the notice discussed above that informed him such information 
was necessary to substantiate his claim. The veteran has 
provided nothing more than a general assertion so that an 
attempt at verifying this stressor could not be made.

VA is unable to verify the veteran's claimed in-service 
stressors, and his lay testimony is insufficient, standing 
alone, to establish service connection.  Cohen v. Brown, 10 
Vet. App 128, 147 (1997) (citing Moreau, 9 Vet. App. at 395).  
Thus, because none of the veteran's previous diagnoses of 
PTSD were based upon a verified in-service stressor, the 
claim for service connection for PTSD must be denied.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for PTSD is not warranted.  The veteran is not a 
medical professional competent to render an opinion on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
verified stressors, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened, and 
to this extent only, the appeal is granted.

Service connection for PTSD is denied.




____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


